Case 2:85-cv-04544-DMG-AGR Document 1037-3 Filed 11/23/20 Page 1 of 3 Page ID
                                #:42030




                  EXHIBIT C

     REDACTED
    VERSION OF
    DOCUMENT
  PROPOSED TO BE
 FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1037-3 Filed 11/23/20 Page 2 of 3 Page ID
                                     #:42031



 1 I,                                , declare as follows:
 2
 3 1.       This declaration is based on my personal knowledge. If called to testify in this
 4 case, I would testify competently about these facts.
 5 2.       I am 13 years old. I am from Guatemala. My A number is pending.
 6 3.       I was apprehended by Border Patrol agents on or around                           . I do
 7 not know where I was when I was apprehended. I surrendered willingly to immigration.
 8 Then I was loaded onto a truck. Then I was brought to the Weslaco station. This all
 9 happened on the same day.
10 4.       I have been detained at this facility for 4 days.
11 5.       I have not been told where I am going next or what is going to happen. I have been
12 told I am going to be transferred but I do not know where. I have not been told I am
13 going to be deported. I do not know why I am here.
14 6.       I have not received any documents from immigration officials. I have not signed
15 any documents.
16 7.       There are one other boy in my cell. There are many kids detained inside. I do not
17 know how long other kids here have been detained.
18 8.       I sleep on a cushion on the floor. I have a thin nylon blanket that I use to sleep. I do
19 not have soap to wash my hands. I have not been given hand sanitizer. I do not get my
20 temperature checked regularly. I have not received a face mask. I am wearing the cloth
21 mask that I arrived to the United States with.
22
23 I declare under penalty of perjury that the foregoing is true and correct. Executed on this
24 18 day of November, 2020, at Weslaco, Texas.
25
26                                            _______                        ______________
27
28


                                                    1
     Case 2:85-cv-04544-DMG-AGR Document 1037-3 Filed 11/23/20 Page 3 of 3 Page ID
                                     #:42032



 1
 2
 3                             CERTIFICATE OF TRANSLATION
 4 My name is Denise Adriana Rosales and I swear that I am fluent in both the English and
 5 Spanish languages and I translated the foregoing declaration from English to Spanish to
 6 the best of my abilities.
 7
 8 Dated:        November 18, 2020
 9                                              Denise Adriana Rosales
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
